                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


JOSEPH MITCHELL                                                                     PLAINTIFF


v.                            Case No: 4:20-cv-00821-LPR-PSH


CLEBURNE COUNTY JAIL                                                              DEFENDANT


                                         JUDGMENT

       Pursuant to the Order filed on this date, it is CONSIDERED, ORDERED, and

ADJUDGED that Plaintiff Joseph Mitchell’s Complaint is DISMISSED without prejudice. The

Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal from the Order

and Judgment dismissing this action would not be taken in good faith.


       IT IS SO ADJUDGED this 28th day of May 2021.




                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
